          Case 1:20-cv-04162-LGS Document 16 Filed 10/02/20 Page 1 of 1




                                                                Steven Landy I slandy@landywolf.com




                                                               October 2, 2020

VIA ECF
Hon. Lorna G. Schofield, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, New York l 0007

       Re:     Tyler Erdman v. Adam Victor and The Board o.fManagers of the Manha/Ian
               Place Condominium, S.D.N.Y. Case No. 20-cv-4162

Dear Judge Schofield,

        I represent the defendant Board of Managers of Manhattan Place Condominium (the
"Board") in the above-referenced action. Pursuant to the September 25, 2020 Order, I am writing to
inform the Court that the parties have agreed, subject to the Court's approval, to the following
briefing schedule: (i) Defendants shall move for dismissal on November 9, 2020; (ii) plaintiff shall
serve opposition on December 9, 2020; (iii) Defendants shall serve reply on December 23, 2020.
The parties also agreed that plaintiff's deadline for amending his complaint is October 26, 2020.
Depending on the nature and scope of amendments, Defendants reserve the right to request a
modification of the briefing schedule.

       Thank you for Your Honor's time and attention to the matters raised herein.

                                                               Reso�j
                                                                                         Al
                                                               sflr.ndy             'd!Y//
cc:    Mr. Tyler Erdman (via ECF)
       Jeffrey M. Eilender, Esq. (via ECF)
       John F. Whelan, Esq. (via ECF)
       David A. Wolf, Esq. (via ECF)




 270 Madison Avenue, Suite 1400 I New York, NY 10016 It: 212.682.8510 If: 212.682.8514 j landywolf.com
